 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11    STEPHEN J. CARUSO,                        Case No.: 18cv2363-LAB (BGS)
12                               Plaintiff,
                                                ORDER DISMISSING CLAIMS
13    v.                                        AGAINST DEFENDANT
                                                DIVERSIFIED CONSULTANTS,
14    DIVERSIFIED CONSULTANTS,
                                                INC.
      INC., et al.,
15
                              Defendants.
16
17
18         The joint motion to dismiss claims against Defendant Diversified
19   Consultants, Inc. (Docket no. 35) is GRANTED. These claims are DISMISSED
20   WITH PREJUDICE.
21
22         IT IS SO ORDERED.
23   Dated: July 11, 2019
24
25                                            Hon. Larry Alan Burns
26                                            Chief United States District Judge

27
28

                                               1
                                                                         18cv2363-LAB (BGS)
